DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.

Status of Claims
Claims 1-6 and 9-20 are pending.  Of the pending claims, claims 1-6 and 9-14 are presented for examination on the merits, and claims 15-20 are withdrawn from examination.
Claims 1, 9, 10, 13, and 14 are currently amended.

Status of Previous Objection the Drawings
The previous objection to the drawings with withdrawn in view of the replacement drawing sheets filed 09/22/2022.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejections of claims 10 and 14 under 35 U.S.C. § 112(b) are withdrawn in view of the amendments to claims 1, 10, and 14.
Claim Objections
Claim 1 is objected to because of the following informalities: The article “an” (“an solvent”) should be “a” at step (b)(iii) of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0085997 (A1) to Tsunoya (“Tsunoya”) in view of US 2018/0093326 (A1) to Ishida et al. (“Ishida”).
Regarding claims 1 and 3, Tsunoya teaches a method for three-dimensionally formed object manufacturing (method for three-dimensionally printing).  Para. [0001].  The object may originate from a paste-like constituent material (paste-based crafting medium) containing metal or ceramic powders.  Para. [0055], [0057].  In addition to making an object, the method is used to manufacture supports made from a support layer-forming material (paste-based crafting medium).  Para. [0040], [0048], [0055].
The method includes the steps of (1) ejecting a predetermined layer (depositing a layer of a crafting medium) (S110); (2) drying the layer (S130); and (3) repeating the aforementioned steps until the object is completed (para. [0106], [0114]) (steps (a) and (b) are performed prior to deposition of a further crafting medium layer).  FIG. 14.  
The layer is provided by a constituent material supply device (1200) comprising an ejection nozzle 1230a (print head).  FIG. 2.  The support is provided by an analogous device (1730).  Para. [0062], [0068].  An infrared heater (800) (drying means) promotes volatilization (drying) of the solvent.  Para. [0049]; FIG. 1.
Tsunoya teaches that the paste-like constituent material and the support can contain metal or ceramic powders; binder; and solvent (para. [0055]-[0059]), but is silent regarding specific proportions of the components of the constituent material.
Ishida, directed to three-dimensional manufacturing of a shaped article, teaches a manufacturing composition for the shaped article and support.  The compositions include metal or ceramic in an amount of 30-93% by mass (para. [0152], [0164], [0212], [0219]); a binder in an amount of 0.1-48% by mass, with a preferred range of 0.5-10% or 0.5-20% by mass (para. [0187], [0237]); and a solvent in an amount of 5-68% by mass (para. [0171], [0225]).  
It would have been obvious to one of ordinary skill to have used the proportions disclosed in Ishida for the constituent or support material in Tsunoya because the proportions are suitable for printing and drying in a three-dimensional molding process.  Although Ishida discloses the proportions in mass by weight, mass is proportional to volume by a factor of density and therefore would scale accordingly.   
Regarding claim 2, Tsunoya teaches that the infrared heater (800) is positioned over the platform containing the ejected layers chamber (FIG. 1), the heat from which applies to the full area of the deposited layer. 
Regarding claim 4, Tsunoya teaches that the head base (1100), which supplies constituent material layers (via print head) can move in a Y direction (trajectory).  See, for example, FIGS. 6 and 7; para. [0076]-[0086].  The infrared heater (800) appears stationary (no specific path/trajectory).  FIG. 1.  Thus, the heater and head base follow different trajectories.
Regarding claim 5, Tsunoya teaches that heating removes at least a part of the solvent or binder (para. [0047]), but does not but does not specify a particular temperature.  However, Tsunoya teaches that the solvent can contain water (para. [0058]), which has a vaporization point of 100oC.  Thus, it would have been obvious to one of ordinary skill in the art to have heated the deposited constituent material at about 100oC in order to meet Tsunoya’s objective of solvent removal (drying/evaporation).
Regarding claims 9, 10, 13, and 14, Tsunoya teaches that the paste-like constituent material or support can contain a solvent (e.g., water (aqueous), acetone (non-aqueous)).  Para. [0055], [0058].  Tsunoya teaches at least part of the solvent is removed (para. [0047]) and that the amount of solvent volatilized is adjusted as desired (FIG. 14 – S160), but is silent as to a specific amount of volatilization.  
Ishida teaches example solvents of water (aqueous solvent) and acetone (non-aqueous solvent).  Para. [0169].  Ishida teaches that solvent removal results in 0.1-25% by mass left in the deposited layer.  Para. [0091].  A solvent content of 0.1% meets “substantially all” with respect to removal.  It would have been obvious to one of ordinary skill in the art to have adjusted the solvent removal in Tsunoya to as low as 0.1% by mass solvent remaining in the deposited layer because a low solvent content would prevent spreading of the paste, which would affect the accuracy of the dimension of the resulting object.
Regarding claim 11, Tsunoya teaches that the paste-like constituent or support material can contain metal (e.g., copper) or ceramic (e.g., zirconium oxide) powders.  Para. [0055]-[0057].  Ishida teaches that the article (constituent material) is at least one of metal (e.g., copper) and ceramic (e.g., metal oxides).  Para. [0152], [0155], [0156].  The support material can be the same as that of the constituent material.  Para. [0212]. 
Regarding claim 12, Tsunoya teaches that the paste-like constituent or support material can contain a binder (e.g., resins (organic binder)).  Para. [0055], [0059].  Ishida teaches a resin (organic binder) as a material for the article or the support.  Para. [0157], [0227]-[0229].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunoya in view of Ishida, as applied to claim 1 above, alone, or optionally further in view of US 2004/0141018 (A1) to Silverbrook (“Silverbrook”).
Regarding claim 6, Tsunoya does not teach decreasing the atmospheric pressure surrounding the constituent material to facilitate drying.
Ishida, directed to three-dimensional manufacturing of a shaped article, teaches using any combination of methods, such as infrared heating or reduced pressure, during a solvent removal step.  Title; para. [0085]-[0087].  
It would have been obvious to one of ordinary skill in the art to have added the drying technique of reducing pressure of the atmosphere during solvent removal to the method of infrared heating disclosed in Tsunoya because the reduced pressure would facilitate drying by creating an environment easier for the solvent to evaporate.  Additionally, it has been held prima facie obvious to combine two equivalents known for the same purpose.  See MPEP § 2144.06(I).  
Alternatively, Silverbrook, directed to a 3-D printing system, teaches that evaporative drying can be assisted by applying a vacuum or low gas pressure (both reduced pressure environment) or infrared radiation or a combination of these methods.  Para. [0195], [0196].  It would have been obvious to one of ordinary skill in the art to have added the drying technique of vacuum or low gas pressure of the atmosphere during evaporative drying to the method of infrared heating disclosed in Tsunoya because the reduced pressure would facilitate drying by creating an environment easier for the solvent to evaporate.

Claims 1-5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoya in view of US 2017/0246686 (A1) to Klein et al. (“Klein”).
Regarding claims 1 and 3, Tsunoya teaches a method for three-dimensionally formed object manufacturing (method for three-dimensionally printing).  Para. [0001].  The object may originate from a paste-like constituent material (paste-based crafting medium) containing metal or ceramic powders.  Para. [0055], [0057].  In addition to making an object, the method is used to manufacture supports made from a support layer-forming material (paste-based crafting medium).  Para. [0040], [0048], [0055].
The method includes the steps of (1) ejecting a predetermined layer (depositing a layer of a crafting medium) (S110); (2) drying the layer (S130); and (3) repeating the aforementioned steps until the object is completed (para. [0106], [0114]) (steps (a) and (b) are performed prior to deposition of a further crafting medium layer).  FIG. 14.  
The layer is provided by a constituent material supply device (1200) comprising an ejection nozzle 1230a (print head).  FIG. 2.  The support is provided by an analogous device (1730).  Para. [0062], [0068].  An infrared heater (800) (drying means) promotes volatilization (drying) of the solvent.  Para. [0049]; FIG. 1.
Tsunoya teaches that the paste-like constituent material and the support can contain metal or ceramic powders; binder; and solvent (para. [0055]-[0059]), but is silent regarding specific proportions of the components of the constituent material.
Klein is directed to a composition for the additive manufacture of three-dimensional objects.  Abstract.  The composition contains a sinterable frit that may be glass, ceramic, or metal in an amount of 40-60 wt.% (para. [0021]); a binder in an amount of 0.5-10 wt.% (para. [0022]); and a solvent in an amount of 30-95.5 wt.% (para. [0023]).  The composition may be in the form of a paste (para. [0024]) and can be dispensed by extrusion or jetting (para. [0025], [0029]).  The composition allows the paste to be deposited at room temperature to generate 3D objects and creates a dried precursor object robust enough to be handled.  Para. [0027].  
It would have been obvious to one of ordinary skill in the art to have incorporated the proportions of the 3D printing composition of Klein into the composition of Tsunoya because Klein’s composition produces a pre-sintered body strong enough to withstand handling of the body during transport and/or storage, as necessary, and enables the user to operate printing at room temperature, eliminating any use or need of heaters or cooling devices for temperature control.
Regarding claim 2, Tsunoya teaches that the infrared heater (800) is positioned over the platform containing the ejected layers chamber (FIG. 1), the heat from which applies to the full area of the deposited layer. 
Regarding claim 4, Tsunoya teaches that the head base (1100), which supplies constituent material layers (via print head) can move in a Y direction (trajectory).  See, for example, FIGS. 6 and 7; para. [0076]-[0086].  The infrared heater (800) appears stationary (no specific path/trajectory).  FIG. 1.  Thus, the heater and head base follow different trajectories.
Regarding claim 5, Tsunoya teaches that heating removes at least a part of the solvent or binder (para. [0047]), but does not but does not specify a particular temperature.  However, Tsunoya teaches that the solvent can contain water (para. [0058]), which has a vaporization point of 100oC.  Thus, it would have been obvious to one of ordinary skill in the art to have heated the deposited constituent material at about 100oC in order to meet Tsunoya’s objective of solvent removal (drying/evaporation).
Regarding claim 11, Tsunoya teaches that the paste-like constituent or support material can contain metal (e.g., copper) or ceramic (e.g., zirconium oxide) powders.  Para. [0055]-[0057].  Klein teaches that the object can be metal (e.g., copper) or ceramic (e.g., metal oxides).  Para. [0021]. 
Regarding claim 12, Tsunoya teaches that the paste-like constituent or support material can contain a binder (e.g., resins (organic binder)).  Para. [0055], [0059].  Klein teaches a binder that may be a protein (organic binder).  Para. [0022].
Regarding claims 13 and 14, Tsunoya teaches that the paste-like constituent material or support can contain a solvent (e.g., water (aqueous), acetone (non-aqueous)).  Para. [0055], [0058].  Klein teaches example solvents of water (aqueous solvent) and alcohol (e.g., methanol, ethanol) (non-aqueous solvents).  Para. [0023].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunoya in view of Klein, as applied to claim 1 above, and further in view of Silverbrook.
Regarding claim 6, Tsunoya does not teach decreasing the atmospheric pressure surrounding the constituent material to facilitate drying.
Silverbrook, directed to a 3-D printing system, teaches that evaporative drying can be assisted by applying a vacuum or low gas pressure (both reduced pressure environment) or infrared radiation or a combination of these methods.  Para. [0195], [0196].  It would have been obvious to one of ordinary skill in the art to have added the drying technique of vacuum or low gas pressure of the atmosphere during evaporative drying to the method of infrared heating disclosed in Tsunoya because the reduced pressure would facilitate drying by creating an environment easier for the solvent to evaporate.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoya in view of Klein, as applied to claim 1 above, and further in view of US 2010/0304041 (A1) to Fletcher et al. (“Fletcher”).
Regarding claims 9 and 10, Tsunoya teaches that the paste-like constituent material or support can contain a solvent (e.g., water (aqueous), acetone (non-aqueous)).  Para. [0055], [0058].  Klein teaches example solvents of water (aqueous solvent) and alcohol (e.g., methanol, ethanol) (non-aqueous solvents).  Para. [0023].
Tsunoya teaches at least part of the solvent is removed (para. [0047]) and that the amount of solvent volatilized is adjusted as desired (FIG. 14 – S160), but is silent as to a specific amount of volatilization.  
Fletcher is directed to a method for coating honeycomb bodies including providing a ceramic coating by applying layers on the outer surface.  Title; abstract.  Fletcher teaches that applied layers or partially or completely dried prior to the application of a further layer or layers.  Para. [0019].  Drying each layer prior to the application of additional layers is effective to prevent cracking.  Para. [0020].
It would have been obvious to one of ordinary skill in the art to have completely or substantially completely removed the solvent of the printing composition of Tsunoya in view of Klein because drying would prevent the continuous build-up of liquid in each layer, which cold result in cracking and the creation of voids when the whole object is fired/sintered in a subsequent processing step.

Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered, but they are not persuasive. 
Applicant argues that the Office Action relies on impermissible hindsight reasoning to reject the claims.  
In response, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See MPEP § 2145(X)(A), citing In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the present instance, the rejections are based on the teachings of Tsunoya and Ishida, and they do not rely the instant specification.  Although Tsunoya is silent as to numerical proportions of its composition, Tsunoya already acknowledges that constituent and support materials contains powder particles, solvent, and binder (para. [0039], [0055]).  Therefore, one of ordinary skill would look to prior art documents, such as Ishida, that do teach specific numerical ranges for composition pastes containing powders, binders, and solvents that are suitable for 3D printing.
Applicant argues that support material for additively manufacturing parts is different from the part and therefore cannot be substituted for one another.  Applicant states that the substitution fails to consider the claimed invention as a whole in that the instant invention makes final products and not supports.
In response, the argument is not commensurate in scope with the claimed invention.  The claims recite the generic term “object” without any further definition.  The term “object” is broad and does not preclude the building of a support structure.  Support structures are objects, too.
Even if the term “object” were limited to an article and excluded support structures, Tsunoya and Ishida both acknowledge that the constituent (article) and support material can be drawn from compositions having the same or similar components.  Tsunoya teaches using powders, solvent, and binder in the paste for the constituent and support-forming layers.  Para. [0055]-[0059].  Ishida teaches using metal/ceramic, solvent, and binder for the article (para. [0151], [0168], [0173]) while also teaching metal/ceramic, solvent, and binder for the support (para. [0210], [0212], [0222], [0227], [0242]).  Thus, while supports and objects have different functions, their makeup can be drawn from compositions that overlap each other and the claimed ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
December 12, 2022